               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ROGER JOHNSON                                §                        PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 1:18cv222-HSO-JCG
                                             §
                                             §
MDOC CONTRACT MONITOR, et al.                §                     DEFENDANTS



   ORDER OVERRULING PLAINTIFF’S [38] OBJECTION; ADOPTING
   MAGISTRATE JUDGE’S [36] REPORT AND RECOMMENDATION;
GRANTING DEFENDANTS JACQUELINE BANKS AND ANDREW MILLS’S
  [25] MOTION FOR SUMMARY JUDGMENT; DENYING DEFENDANT
      RONALD WOODALL’S [28] MOTION TO DISMISS OR IN THE
     ALTERNATIVE TO REVOKE PLAINTIFF’S IFP STATUS; AND
DISMISSING CERTAIN OF PLAINTIFF’S CLAIMS WITHOUT PREJUDICE

      BEFORE THE COURT is Plaintiff Roger Johnson’s Objection [38] to the

Report and Recommendation [36] of United States Magistrate Judge John C.

Gargiulo, entered in this case on June 11, 2019. Based upon a review of the

parties’ submissions, the record, and relevant legal authority, the Magistrate Judge

recommended that Defendants Jacqueline Banks and Andrew Mills’s Motion [25]

for Summary Judgment, which was joined [29] by Defendant Ronald Woodall, be

granted and that Defendant Ronald Woodall’s Motion [28] to Dismiss or in the

Alternative to Revoke Plaintiff’s IFP Status be denied. R. & R. [36] at 10.

      After thoroughly reviewing Plaintiff’s Objection [38], the Magistrate Judge’s

Report and Recommendation [36], the record, and relevant legal authority, the

Court finds that Plaintiff=s Objection [38] should be overruled and that the
Magistrate Judge’s Report and Recommendation [36] should be adopted.

Defendants Jacqueline Banks and Andrew Mills’s Motion [25] for Summary

Judgment, which was joined [29] by Defendant Ronald Woodall, should be granted,

and Woodall’s Motion [28] to Dismiss or in the Alternative to Revoke Plaintiff’s IFP

Status should be denied. Plaintiff’s claims concerning mental illness and asthma

treatment will be dismissed without prejudice for failure to exhaust administrative

remedies, while Plaintiff’s claims concerning specially issued soap will proceed.

                                  I. BACKGROUND

A.    Plaintiff’s claims

      On June 27, 2018,1 Plaintiff Roger Johnson (“Plaintiff” or “Johnson”), an

inmate in the custody of the Mississippi Department of Corrections (“MDOC”), filed

the Complaint [1] in this case, asserting claims under 42 U.S.C. § 1983. Johnson

alleges that while housed at the South Mississippi Correctional Institution (“SMCI”)

in Leakesville, Mississippi, he was denied treatment for his medical conditions.2

See Compl. [1] at 5.

      Johnson alleges that he suffers from post-traumatic stress disorder, bipolar

disorder, and schizophrenia, and that he needs mental health treatment that SMCI

cannot or will not provide. See id. at 12. According to Johnson, his mental illness




1  Johnson signed the Complaint on May 29, 2018, and it was docketed by the Clerk of
Court on June 27, 2018. See Compl. [1] at 1, 11.
2 Johnson also claims that he did not receive treatment while at the Central Mississippi

Correctional Facility (“CMCF”) in Pearl, Mississippi, but he has not named any defendants
from CMCF. Johnson’s claims in this case focus on the alleged lack of treatment while at
SMCI.

                                            2
causes anxiety attacks, which in turn lead to chest pains and increased asthma

attacks. Id. at 14. Johnson asserts that he has been refused prescribed breathing

treatments, forcing him to depend more upon asthma inhalers, and that he is only

issued an asthma inhaler once every six months, even though his inhalers last one

to two months. Id. Finally, Johnson claims that he is allergic to the state-

provided soap and should receive special soap once a week, but only receives one bar

every three months. Id. at 16. Johnson maintains that the lack of specially issued

soap has caused his skin to break out. Id.

B.     Johnson’s IFP Status

       Even though Johnson acknowledges that he has had three qualifying

dismissals, commonly known as three-strikes under the Prison Litigation Reform

Act, see Compl. [1] at 18, he sought leave to proceed in forma pauperis (“IFP”) under

28 U.S.C. § 1915(g), see Mot. [2] at 1-2, on grounds that he was “under imminent

danger of serious physical injury,” 28 U.S.C. § 1915(g). Because the Court could

not definitively state that Johnson did not qualify for this exception, it granted

Johnson’s request to proceed IFP. See Order [6] at 2-3.

C.     Defendants’ Motion [25] for Summary Judgment

       On February 14, 2019, Defendants Jacqueline Banks and Andrew Mills filed

a Motion [25] for Summary Judgment, arguing that Johnson’s claims should be

dismissed for failure to exhaust administrative remedies. See Mot. [25] at 1-2.3


       3  In their Reply [33], Defendants appear to concede that Plaintiff successfully
completed the ARP process prior to filing suit as to his claim that he was not provided
special soap. See Reply [33] at 2 (requesting summary judgment be granted as to the

                                             3
Defendant Dr. Ronald Woodall joined Defendants’ Motion [25] for Summary

Judgment. See Joinder [29] at 1.

       Defendants have presented evidence that Johnson filed a grievance under the

MDOC’s two-step Administrative Remedy Program (“ARP”) on May 2, 2018. This

grievance raised some of the allegations that form the basis of the Complaint,

including Johnson’s need for mental health treatment and his anxiety attacks

which cause him chest pains and asthma attacks. See ARP [25-1] at 3. After

Johnson received the first step response Form on July 21, 2018, he was not satisfied

with the response and wished to proceed to step two. See First Step Resp. [25-1] at

7. However, by then Johnson had already filed this lawsuit. According to the

October 30, 2018, Affidavit of Joseph Cooley, Johnson’s second step response was

sent for delivery to Johnson on October 3, 2018, and as of October 30, 2018, the

signed receipt had not yet been returned to the ARP. See Aff. of Joseph Cooley [25-

1] at 10.

D.     Woodall’s Motion [28] to Dismiss or in the Alternative to Revoke Johnson’s
       IFP Status

       On February 15, 2019, Defendant Woodall filed a Motion [28] to Dismiss or in

the Alternative to Revoke Plaintiff’s IFP Status. See Mot. [28] at 1-4. Woodall

argues that Johnson’s Complaint fails to meet the “imminent harm” standard set




claims “due to Plaintiff’s failure to exhaust his available administrative remedies prior to
filing suit in this matter, save any claim Plaintiff may have regarding being provided Dial
soap in lieu of state issued soap”); see also R.&R. [36] at 7 (“Defendants concede that
[Johnson] did exhaust his claim for specially issued soap.”).


                                              4
forth in 28 U.S.C. § 1915(g). Id. at 3. Because Johnson received three strikes

under the PLRA prior to filing the present action, Woodall argues that Johnson’s

claims should be dismissed, or in the alternative, Johnson should be required to pay

the necessary filing fees before being allowed to pursue his claims in this case. Id.

E.       The Magistrate Judge’s Report and Recommendation [36]

         The Magistrate Judge entered a Report and Recommendation [36] on June

11, 2019. The Magistrate Judge determined that Johnson had not properly

exhausted his administrative remedies concerning his mental illness or asthma

treatment claims and recommended that Defendants’ Motion [25] for Summary

Judgment be granted and that those claims be dismissed. See R. & R. [36] at 8.

The Magistrate Judge further recommended that Defendant Woodall’s Motion [28]

to Dismiss or in the Alternative to Revoke Plaintiff’s IFP Status be denied. See id.

at 10.

                                  II.   DISCUSSION

A.       Standard of review

         Because Johnson has submitted a written Objection [38] to the Magistrate

Judge’s Report and Recommendation [36], the Court “make[s] a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b)(3). In conducting a de novo review, the Court is not “required to

reiterate the findings and conclusions of the magistrate judge.” Koetting v.

Thompson, 995 F.2d 37, 40 (5th Cir. 1993).


                                           5
B.       Defendants’ Motion [25] for Summary Judgment

         Defendants Banks, Mills, and Woodall seek summary judgment based upon

Plaintiff’s alleged failure to exhaust administrative remedies. Summary judgment

is proper “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         Because failure to exhaust is an affirmative defense, a defendant has the

burden of demonstrating that a plaintiff failed to exhaust administrative remedies.

See Wilson v. Epps, 776 F.3d 296, 299 (5th Cir. 2015) (citing Jones v. Bock, 549 U.S.

199, 216 (2007)).     “At the summary-judgment stage, this means that the

defendants must establish beyond peradventure all of the essential elements of the

defense of exhaustion to warrant summary judgment in their favor.” Id. (quotation

omitted).

1.       The PLRA’s exhaustion requirement

         “Before bringing suit, the Prison Litigation Reform Act (‘PLRA’) requires that

a prisoner exhaust all available administrative remedies.” Butts v. Martin, 877

F.3d 571, 582 (5th Cir. 2017) (citing 42 U.S.C. § 1997e(a)). According to the PLRA,

         [n]o action shall be brought with respect to prison conditions under
         section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative
         remedies as are available are exhausted.

42 U.S.C. § 1997e(a).

         The PLRA mandates proper exhaustion, meaning that “prisoners must



                                              6
complete the administrative review process in accordance with the applicable

procedural rules—rules that are defined not by the PLRA, but by the prison

grievance process itself.”   Butts, 877 F.3d at 582 (quoting Jones, 549 U.S. at 218).

Therefore, “[e]xhaustion is defined by the prison’s grievance procedures, and courts

neither may add to nor subtract from them.” Cowart v. Erwin, 837 F.3d 444, 452

(5th Cir. 2016) (emphasis removed).

        The United States Court of Appeals for the Fifth Circuit takes a strict

approach to the exhaustion requirement, meaning that “mere ‘substantial

compliance’ with administrative remedy procedures does not satisfy exhaustion.”

Butts, 877 F.3d at 582 (quoting Dillon v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010)).

In order to properly exhaust, a petitioner must have “pursued the grievance remedy

to conclusion—substantial compliance with administrative procedures is not

enough.” Bargher v. White, 928 F.3d 439, 447 (5th Cir. 2019), as revised (July 2,

2019) (quotation omitted).

        The mandatory exhaustion language contained in the PLRA “means a court

may not excuse a failure to exhaust, even to take [any special] circumstances into

account.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016). However, the exhaustion

requirement “hinges on the availability of administrative remedies.” Id. at 1858.

Therefore, “an inmate is required to exhaust those, but only those, grievance

procedures that are capable of use to obtain some relief for the action complained

of.”   Id. at 1859.

        According to the United States Supreme Court, there are three circumstances


                                            7
under which “an administrative remedy, although officially on the books, is not

capable of use to obtain relief”: (1) when an administrative procedure operates as a

“simple dead end – with officers unable or consistently unwilling to provide any

relief to aggrieved inmates”; (2) when an administrative scheme is “so opaque that

it becomes, practically speaking, incapable of use,” such that no ordinary prisoner

can discern or navigate the mechanism that exists; and (3) “when prison

administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Id. at 1859-60.

      The MDOC has established a two-step Administrative Remedy Program

(“ARP”) through which an inmate may seek formal review of a complaint or

grievance relating to his incarceration. See Jackson v. Hall, 763 F. App’x 376, 377

(5th Cir. 2019); Wheater v. Shaw, 719 F. App’x 367, 369-70 (5th Cir. 2018); see also

MDOC Grievance Procedures [39-2] at 2-9.

      The MDOC ARP is a two-step process set forth in the Inmate Handbook.
      An inmate must file a grievance within 30 days of the complained-of
      incident. The grievance is reviewed by the prison’s legal-claims
      adjudicator and, if there is an adverse response at the first step, the
      inmate may appeal to step two. If the inmate disagrees with the step-
      two response, he may sue.

Wheater, 719 F. App’x at 369-70 (citations omitted).

      Finally, a court has “no discretion to excuse a prisoner’s failure to properly

exhaust the prison grievance process before filing their complaint. It is irrelevant

whether exhaustion is achieved during the federal proceeding.” Gonzalez v. Seal,

702 F.3d 785, 788 (5th Cir. 2012).



                                          8
2.    Exhaustion of Johnson’s claims

      Based upon a thorough review of the competent summary judgment evidence,

the Court agrees with the Magistrate Judge that Johnson did not properly exhaust

his claims concerning mental illness and asthma treatment before he initiated this

lawsuit.

      In objecting to the Report and Recommendation, Plaintiff complains that

“[t]he Standard Operating Procedures do not give any instructions if an inmate does

not receive any response.”    Pl.’s Aff. [39] at 3.   This allegation is plainly belied by

the MDOC Grievance Procedures Plaintiff submitted with his Objection.            See

MDOC Grievance Procedures [39-2] at 2-9.          According to those Procedures, the first

step has a 40-day time limit, while the second step has a 45-day time limit, with

some extensions permitted. See id. at 5-6.        “Absent such an extension, expiration

of response time limits will entitle the offender to move on to the next Step in the

process.” Id. at 6. However, “under both the particular grievance process at issue

here and the settled law of [the Fifth Circuit], a prison’s failure to respond at

preliminary steps in its grievance process does not relieve a prisoner of the duty to

complete the remaining steps.” Wilson, 776 F.3d at 298.

      Johnson claims that he filed various ARPs from August through December

2017, and that from October 2017 until February 2018, he filed multiple ARPs

about the lack of medical treatment and about the fact that Woodall allegedly

harassed him.    See Pl.’s Br. [40] at 1-2.   According to Johnson, he never received

any response to any of these ARPs. See id. at 1.        Johnson states he signed his


                                              9
Complaint in this case on May 29, 2018. See id.

      There is no indication that Johnson moved on to step two when the response

time limit for step one expired, and a prison’s failure to respond at step one does not

relieve an inmate of the necessity of proceeding to step two. See Wilson, 776 F.3d

at 298. The Fifth Circuit has explained that “it is only if the prison fails to respond

at the last step of the grievance process that the prisoner becomes entitled to sue,

because then there is no next step (save filing a lawsuit) to which the prisoner can

advance.” Id. at 301 (emphasis in original).     Even assuming Johnson filed all of

the grievances that he claims he filed, and even assuming that he received no

response at the first step, there is no indication in the record that Johnson ever

attempted to “move on to the next Step in the process” upon expiration of any

response time limits. See MDOC Grievance Procedures [39-2] at 6.

      While Johnson did file a grievance requesting a transfer to EMCF, he did not

receive his first step response until July 21, 2018, after he had already filed his

Complaint in this case. See Aff. of Joseph Cooley [25-1] at 10. Johnson’s ARP was

dated May 2, 2018, see ARP [25-1] at 3, which was only about 28 days prior to

Johnson signing the Complaint [1], see Compl. [1] at 19.     In sum, Defendants have

presented competent summary judgment evidence that Johnson did not fully

exhaust his administrative remedies as to that claim.

      Johnson asserts that administrative remedies were unavailable to him by

generally alleging that “Dr. Woodall was interfering with [Johnson] exhausting [his]

remedies.” See Pl.’s Aff. [39] at 2-3; see also Pl.’s Br. [40] at 3-4 (arguing that a


                                           10
remedy becomes unavailable if prison employees do not respond to a properly filed

grievance or otherwise use affirmative misconduct to prevent exhaustion).

Johnson has submitted no competent summary judgment evidence to show that any

of the three circumstances described by the Supreme Court are present in this case

to the degree that “an administrative remedy, although officially on the books, is

not capable of use to obtain relief.” Ross, 136 S. Ct. at 1859.

      Moreover, Johnson has offered no specifics as to how Woodall allegedly

interfered with the ARP process.    As the Court has explained, even if Johnson did

not receive a response to any particular grievance, he was not bereft of a remedy

under the MDOC’s grievance process. See Wilson, 776 F.3d at 298.

      In sum, Defendants have demonstrated that Johnson failed to fully exhaust

his claims related to mental illness and asthma treatment before filing the present

lawsuit. Defendants’ Motion [25] for Summary Judgment based upon Johnson’s

failure to exhaust administrative remedies will be granted as to his claims

concerning mental illness and asthma treatment, and those claims will be dismissed

without prejudice for failure to exhaust administrative remedies. Johnson’s

remaining claim related to specially issued soap will proceed.

3.    Rule 56(d) Request

      In objecting to the Magistrate Judge’s Report and Recommendation, Johnson

states that he “requests discovery and an evidentiary hearing to prove facts of his

allegations.” Pl.’s Br. [40] at 8. To the extent this constitutes a request for relief

under Federal Rule of Civil Procedure 56(d), the Court finds that such relief is not


                                          11
warranted.

      Rule 56(d) provides that

      [i]f a nonmovant shows by affidavit or declaration that, for specified
      reasons, it cannot present facts essential to justify its opposition, the
      court may:
      (1) defer considering the motion or deny it;
      (2) allow time to obtain affidavits or declarations or to take discovery; or
      (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). Although the Fifth Circuit has recognized that a nonmovant’s

failure to tailor a request for additional discovery to fit the Rule’s “precise

measurements” does not necessarily foreclose a court’s consideration of the request,

“the nonmovant must nevertheless request a continuance for additional discovery to

obtain it.” Meadows v. Latshaw Drilling Co., L.L.C., 866 F.3d 307, 313–14 (5th Cir.

2017) (quotation omitted). “Indeed, the nonmovant must indicate to the court by

some statement, preferably in writing, why he needs additional discovery and how

the additional discovery will create a genuine issue of material fact.” Id. at 314

(quotation omitted).

      While Johnson filed Affidavits [31], [39] opposing the Motion for Summary

Judgment and objecting to the Report and Recommendation, he has not set forth

any specific facts in those filings to suggest what additional discovery he needs, or

how such discovery would have enabled him to locate information that would have

successfully rebutted Defendants’ Motion for Summary Judgment on the issue of

failure to exhaust. Any request by Johnson for relief under Rule 56(d) is not well

taken and should be denied.



                                            12
C.     Woodall’s Motion [28] to Dismiss or in the Alternative to Revoke Plaintiff’s
       IFP Status

       The Magistrate Judge recommended that the Motion [28] to Dismiss or in the

Alternative to Revoke Plaintiff’s IFP Status be denied “at this time.” R.&R. [36] at

10. In Johnson’s Brief [40], he argues that the Motion [28] to Dismiss or in the

Alternative to Revoke Plaintiff’s IFP Status should be denied with prejudice. See

Pl.’s Br. [40] at 6-7.

       It is unclear whether Johnson is objecting to the possible temporariness of

the Magistrate Judge’s ruling or if he simply misconstrues the Magistrate Judge’s

ruling on this issue. Compare Pl.’s Obj. [38] at 1 (“Plaintiff objects to the Report

and Recommendations [sic] temporary denial of Plaintiff’s IFP status,” and

“Plaintiff’s IFP status should be continued, denying the Defendants’ Motion to

Revoke Plaintiff’s IFP Status with Prejudice”), with R.&R. [36] at 10 (“the

undersigned recommends that the Motion to Dismiss or in the Alternative to

Revoke Plaintiff’s IFP Status (ECF No. 28) be denied at this time”). Regardless,

under a de novo review, the Court finds that the Report and Recommendation [36]

should be adopted, and Woodall’s Motion [28] to Dismiss or in the Alternative to

Revoke Plaintiff’s IFP Status should be denied at this time. See, e.g., 28 U.S.C. §

1915(e)(2) (“Notwithstanding any filing fee, or any portion thereof, that may have

been paid, the court shall dismiss the case at any time if the court determines

that—(A) the allegation of poverty is untrue; or (B) the action or appeal – (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or



                                           13
(iii) seeks monetary relief against a defendant who is immune from such relief.”)

(emphasis added).

                                III. CONCLUSION

      Following a de novo review, Johnson’s Objection [38] will be overruled, and

the Magistrate Judge’s Report and Recommendation [36] will be adopted as the

finding of the Court. Defendants’ Motion for Summary Judgment will be granted,

and Defendant Woodall’s Motion [28] to Dismiss or in the Alternative to Revoke

Plaintiff’s IFP Status will be denied. Johnson’s claims regarding denial of mental

illness and asthma treatments will be dismissed without prejudice for failure to

exhaust administrative remedies. Johnson’s remaining claim regarding specially

issued soap will proceed.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff Roger

Johnson’s Objection [38] to the Report and Recommendation [36] of United States

Magistrate Judge John C. Gargiulo is OVERRULED, and the Report and

Recommendation [36] is ADOPTED as the finding of the Court, subject to the

additional findings made herein.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendants

Jacqueline Banks and Andrew Mills’s Motion [25] for Summary Judgment, which

was joined [29] by Defendant Ronald Woodall, is GRANTED, and Defendant

Ronald Woodall’s Motion [28] to Dismiss or in the Alternative to Revoke Plaintiff’s

IFP Status is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Roger


                                         14
Johnson’s claims regarding denial of mental illness treatment and asthma

treatment are DISMISSED WITHOUT PREJUDICE for failure to exhaust

administrative remedies. Plaintiff Roger Johnson’s remaining claim regarding

specially issued soap will proceed.

      SO ORDERED AND ADJUDGED, this the 6th day of September, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                       15
